DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
“the prescribed location of the diffuser and occupant side panel of the airbag cushion” has been changed to --the prescribed location of the occupant side panel of the airbag cushion-- (claim 1, lines 8-19).

Drawings
The replacement drawings submitted 13 July 2022 are acceptable.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the allowable subject matter is the diffuser including a first panel including a connecting part connected to the inflator. and a second panel connected to the first panel by two or more leg parts, wherein spaces between the two or more leg parts form a plurality of supply ports for supplying gas received from the inflator into the airbag cushion, in combination with the temporary stitched part across the occupant side supply port of the diffuser, and other features of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3614